                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:18-cv-00321-FDW-DCK


 HOLLIE ROUGEAUX-LUNA, on behalf of )
 herself and all others similarly situated, )
                                            )
         Plaintiff,                         )
                                            )
 vs.                                        )                        ORDER
                                            )
 ALLY FINANCIAL, INC.,                      )
                                            )
         Defendant.                         )
                                            )

      UPON CONSIDERATION of the parties’ Joint Motion for Approval of Fair Labor

Standards Act (FLSA) Settlement (Doc. No. 26), the Motion is GRANTED as follows:

   (1) the parties’ proposed FLSA Settlement Agreement is approved, including the release of

      claims, the payment to Plaintiff, and payment of attorneys’ fees and costs as set forth

      therein;

   (2) the action is dismissed in its entirety with prejudice; and

   (3) this Court retains jurisdiction with respect to the interpretation, implementation, and

      enforcement of the terms of the FLSA Settlement Agreement and all orders and judgments

      entered in connection therewith.

      The Clerk of Court is respectfully directed to CLOSE THE CASE.

      IT IS SO ORDERED.

                                          Signed: February 5, 2019




     Case 3:18-cv-00321-FDW-DCK Document 29 Filed 02/05/19 Page 1 of 1
